  Case 18-20997         Doc 36     Filed 04/22/19 Entered 04/22/19 08:38:57              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20997
         JEANETTE J EVERETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/26/2018.

         2) The plan was confirmed on 12/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/19/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20997        Doc 36      Filed 04/22/19 Entered 04/22/19 08:38:57                   Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $500.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                     $500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $444.70
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $15.30
    Other                                                                $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $500.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim        Principal      Int.
Name                              Class    Scheduled      Asserted       Allowed         Paid         Paid
AMERICASH LOANS                Unsecured      2,000.00       5,744.52       5,744.52           0.00       0.00
AT&T SERVICES INC              Unsecured         448.00           NA             NA            0.00       0.00
AT&T SERVICES INC              Unsecured      3,155.00       3,603.22       3,603.22           0.00       0.00
BANK OF MISSOURI               Unsecured         790.00        789.42         789.42           0.00       0.00
BLOOMBERG AUTO BODY SHOP       Unsecured         500.00           NA             NA            0.00       0.00
Choice Recovery                Unsecured         313.00           NA             NA            0.00       0.00
CITY OF BERWYN                 Unsecured         200.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         628.00        728.46         728.46           0.00       0.00
COMMONWEALTH EDISON            Unsecured      3,330.00            NA             NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      4,738.00       4,738.16       4,738.16           0.00       0.00
Enterprise Rent a Car          Unsecured         713.00           NA             NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          453.00           NA             NA            0.00       0.00
LAKESHORE GASTROENTEROLOGY Unsecured              72.00           NA             NA            0.00       0.00
MUNICIPAL COLLECTION OF AMERIC Unsecured      4,657.00            NA             NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured            0.00        200.00         200.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured       4,657.00       3,250.00       3,250.00           0.00       0.00
NAPA                           Unsecured          84.00           NA             NA            0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured           0.00           NA             NA            0.00       0.00
NICOR GAS                      Unsecured         165.00        316.51         316.51           0.00       0.00
PORANIA LLC                    Unsecured         430.00           NA             NA            0.00       0.00
PRESENCE BEHAVIORAL HEALTH     Unsecured         400.00           NA             NA            0.00       0.00
PRESTIGE FINANCIAL SVC         Unsecured     15,581.60     16,597.21      16,597.21            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured     51,580.00     52,294.60      52,294.60            0.00       0.00
TBOM/TOTAL CARD                Unsecured         789.00           NA             NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      7,232.00       7,741.42       7,741.42           0.00       0.00
VR INVESTMENTS PROPERTIES LLC Unsecured       1,632.00            NA             NA            0.00       0.00
WAUKEGAN LOAN MGMT             Unsecured            NA         873.36         873.36           0.00       0.00
WORLD FINANCE CORPORATION      Unsecured      6,157.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20997         Doc 36      Filed 04/22/19 Entered 04/22/19 08:38:57                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $96,876.88                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $500.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
